  Case: 4:20-cr-00488-AGF Doc. #: 18 Filed: 10/14/20 Page: 1 of 2 PageID #: 31




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNTIED STATES OF AMERICA,                       )
           Plaintiff                            )
                                                )
    v.                                          )     Case No. 4:20-cr-00488-001
                                                )
IAN MULLIGAN                                    )
           Defendant                            )
                                                )


                              MOTION TO SUPRESS STATEMENTS

         COMES NOW, Defendant, by counsel, and moves this Court to suppress statements

allegedly made by the Defendant on September 3, 2019. As grounds Defendant states:

         1.   On September 3, 2019, Detective Lucca of St. Louis County Police Dept. questioned

              the Defendant regarding several items of alleged evidentiary value located within the

              residence at 3347 Krem Avenue where Defendant resided with his mother.

         2. Defendant agreed to speak with Detective Lucca in the presence of another police

              officer, Detective Meyer, since he reasonably believed that he was under police

              custody.

         3. Defendant did confirm the presence of a desktop computer and a cellular phone in his

              bedroom before requesting that an attorney be present for further questioning.

         4.   Defendant was subsequently booked under the separate charges of promoting child

              pornography and possession of child pornography.

         5. Defendant spoke to Detectives Lucca and Meyer because he reasonably believed that

              he was in police custody at the time and had to speak with the officers.
  Case: 4:20-cr-00488-AGF Doc. #: 18 Filed: 10/14/20 Page: 2 of 2 PageID #: 32




       6. Defendant was not read his Miranda rights prior to the interrogation, nor was any

           knowing and intelligent waiver of these rights given to the officers.

       7. Any statements obtained from the Defendant were obtained in violation of his Fifth

           Amendment Right guaranteed by the United States Constitution.

WHEREFORE, Defendant moves this Court to suppress as evidence any and all statements

allegedly made by the defendant throughout the course of the investigation. Defendant also

moves this Court to grant a hearing on this Motion and such other relief this Court deems just.



                                                     Respectfully Submitted,



                                                     _/s/ Ellsworth Ware, III__
                                                     Ellsworth Ware, III #038180
                                                     Attorney for Defendant
                                                     Law Office of Ellsworth Ware, III L.L.C.
                                                     4144 Lindell Blvd, Suite 126
                                                     St. Louis, MO 63108
                                                     (314)534- 9100
                                                     (314)354-8099 FAX
